Title: To George Washington from Robert Adam, 26 December 1783
From: Adam, Robert,Ryan, Michael
To: Washington, George


                        
                            Sir
                            Alexandria Decembr 26. 1783
                        
                        Whilst all Denomination’s of People bless the happy occasion of your Excellency’s return to enjoy private and
                            domestic felecity, Permit us Sir, (the Members of Lodge No. 39 lately establish’d in Alexandria) to assure Your Excellency
                            that We as a Mystical Body rejoice in having a Brother so near us, Whose pre’eminent Benevolence has secured the Happiness
                            of Millions, and that We shall esteem ourselves highly honor’d at all times, Your Excellency shall be pleased to join us
                            in the needful Business. We have the Honor to be in the Name and behalf of No. 39 Your Excellency’s Devoted Friends
                            & Brothers
                        
                            Robert Adam Master
                            Michael Ryan Senr W.
                            Will: Hunter Junr W.
                            Robert McCrea Treasr
                        
                    